PRATT, J.
No principle is better settled than that no appeal lies from a judgment taken by default. Code, § 1294; Avery v. Woodin, 44 Hun, 269. The defendant’s remedy was to move to open his default. The recital that two justices of the sessions were present with the county judge, and took no part in the decision, does not invalidate the judgment. The proceeding was entitled in the county court, the county judge was present, and defendant has appealed from a judgment of the county court. Judgment affirmed, with costs. All concur.